Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 1 of 16

Minimum Mandatory
Rule 35/5K1.1

Appeal Waiver X
Other X

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

BRUNSWICK DIVISION
UNITED STATES OF AMERICA )
INDICTMENT
v. ) CR 2:18 CR 48
XONTAVIOUS DIONTE HAWKINS 3

SUMMARY OF PLEA AGREEMENT
DEFENSE COUNSEL:
Tom A. Peterson, IV
STATUTES CHARGED:

Count 1 — 21 U.S.C. §846 — Conspiracy to Possess with Intent to Distribute 50
grams or more of a Controlled Substance

Count 6—18 U.S.C. §9222¢—-Prohibited Person in Possession of a Firearm

Count 7—21 U.S.C. §841 — Possession with Intent to Distribute Controlled
Substances (N-Ethylpentylone “Bath Salts”)

Count 8—18 U.S.C. §924c—Possession of a Firearm in Furtherance of a Drug
Trafficking Crime

COUNT PLEADING TO:

Count 7 — 21 U.S.C. §841 —Possession with Intent to Distribute Controlled
Substances (N-Ethylpentylone “Bath Salts”)

STATUTORY PENALTIES:

Imprisonment of not more than 20 years;
Fine of not more than $1,000,000;

*Other-FOIA and Fed. R. Crim. P. 11(f) waivers
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 2 of 16

Supervised release term of at least 3 years;
$100 special assessment.

As it relates to this Defendant, the government has filed notice pursuant to Title
21, United States Code, Section 851 (Doc. 121).

Under Title 21, United States Code, Section 841, a person who commits a violation
of Title 21, United States Code §§ 841 and/or 846 after a prior conviction for a
serious felony drug offense shall be sentenced to an enhanced penalty.

The enhanced penalties are as follows:

Imprisonment for not more than 30 years;
Fine of not more than $1,000,000;
Supervised release of not less than 6 years;
$100 special assessment.

ELEMENTS OF THE OFFENSE:

First: That the defendant knowingly or intentionally possessed
quantities of a mixture or substance containing a detectable
amount of N-Ethylpentylone “Bath Salts e, a Schedule I
controlled substance;

Second: That the substance was in fact N-Ethylpentylone Bath Salts;
and

Third: That the defendant possessed the N-Ethylpentylone Bath Salts
with the intent to distribute and it.

TERMS OF PLEA AGREEMENT:
e Defendant will plead guilty to Count 7 of the Indictment.

e The government will not object to a recommendation by the U.S. Probation
Office that Defendant receive an appropriate reduction in offense level for
acceptance of responsibility pursuant to Section 3E1.1(a) of the Sentencing
Guidelines, and, if Defendant’s offense level is 16 or greater prior to any
reduction for acceptance of responsibility, the government will move for an
additional one-level reduction in offense level pursuant to Section 3E1.1(b).

e Defendant waives his right to appeal on any ground, with only three
exceptions: he may appeal his sentence if (1) that sentence exceeds the

2
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 3 of 16

statutory maximum, (2) that sentence exceeds the advisory Guidelines range
determined by this Court at sentencing, or (3) the government appeals. By
signing the plea agreement, Defendant explicitly instructs his attorney not
to file an appeal unless one of the three exceptions is met.

e Defendant entirely waives his right to collaterally attack his conviction and
sentence on any ground and by any method, including but not limited to a 28
U.S.C. § 2255 motion. The only exception is that Defendant may collaterally
attack his conviction and sentence based on a claim of ineffective assistance
of counsel.

e Defendant waives all rights to request information about the investigation and
prosecution of his case under the Freedom of Information Act or the Privacy
Act.

e Defendant waives the protections of Rule 11(f) of the Federal Rules of Criminal
Procedure and Rule 410 of the Federal Rules of Evidence. If he fails to plead
guilty, or later withdraws his guilty plea, all statements made by him in
connection with that plea, and any leads derived therefrom, shall be
admissible for any and all purposes.

e Defendant agrees that he is a career offender under U.S.S.G. § 4B1.1 for
purposes of sentencing. Defendant also agrees that he will affirm that he was
previously convicted of a serious drug felony offense as alleged in the 851
information filed by the government (Doc. 121).

e The parties agree that for purposes of calculating the Defendant’s offense level
only, the Defendant should not receive a 2-level enhancement for possession
of a firearm.

e The Defendant and the Government agree that a sentence not to exceed 188
months of imprisonment is appropriate in this case. The parties understand
that this is a joint sentencing recommendation and not a request for a specific
sentence pursuant to Fed. R. Crim. Proc. 11(c)(1)(C), and therefore not
binding on the Court.
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 4 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION

UNITED STATES OF AMERICA

)
)
)
Vv. ) Case No. 2:18 CR 48
)
XONTAVIOUS DIONTE HAWKINS _ )

PLEA AGREEMENT

Defendant, represented by his counsel Thomas A. Peterson, IV. and the United
States of America, represented by Assistant United States Attorneys Jennifer
Kirkland and Marcela C. Mateo, have reached a plea agreement in this case. The
terms and conditions of that agreement are as follows:
1, COUNTS TO WHICH DEFENDANT PLEADS GUILTY

Defendant agrees to enter a plea of guilty to a Count Seven (7) of the
Indictment, which charges a violation of Title 21, United States Code, Section 841.
2. ELEMENTS AND FACTUAL BASIS

The elements necessary to prove Count} are (1) That the defendant knowingly
or intentionally possessed quantities of a mixture or substance containing a
detectable amount of N-Ethylpentylone (“bath salts”), a Schedule I controlled
substance; (2) the substance was in fact N-Ethylpentylone (“bath salts”); and (38) that
the defendant possessed the N-Ethylpentylone (“bath salts”), with the intent to

distribute it. Defendant agrees that he is, in fact, guilty of this offense. He agrees to

ar
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 5 of 16

the accuracy of the following facts, which satisfy each of the offense’s required
elements:

On or about May 1, 2018, in Glynn County, within the Southern District of
Georgia, the defendant, XONTAVIOUS DIONTE HAWKINS, did knowingly and
intentionally possess with intent to distribute a mixture or substance containing a
detectable amount of N-Ethylpentylone (“bath salts”), a Schedule I controlled
substance. All in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(C).

3. POSSIBLE SENTENCE

Defendant's guilty plea to Count Seven (7) will subject him to the following
maximum possible sentence: Imprisonment of not more than 20 years, a supervised
release term of at least 3 years, a $1,000,000 fine, such restitution as may be ordered
by the Court, and forfeiture of all forfeitable assets.

In this case, the defendant committed this violation after a prior conviction for
a serious felony drug offense became final, (see Doc. 121), therefore the maximum
penalties are imprisonment of not more than 30 years; a supervised release term of
not less than 6 years, and a fine of not more than $1,000,000. The Court additionally

must impose a $100 special assessment.

4. NO PROMISED SENTENCE
No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any

ar
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 6 of 16

estimate of sentence given or recommendations made by Defendant’s counsel, the
government, the U.S. Probation Office, or anyone else. The Court may impose a
sentence up to the statutory maximum. Defendant will not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.

5. COURT’S USE OF SENTENCING GUIDELINES

The Court is obligated to use the United States Sentencing Guidelines to
calculate the applicable guideline range for Defendant's offense. The Sentencing
Guidelines are advisory; the Court is not required to impose a sentence within the
range those Guidelines suggest. The Court will consider that range, possible
departures under the Sentencing Guidelines, and other sentencing factors under 18
U.S.C. § 3553(a), in determining the Defendant's sentence. The Sentencing
Guidelines are based on all of Defendant’s relevant conduct, pursuant to U.S.S.G. §
1B1.3, not just the conduct underlying the particular Count or Counts to which

Defendant is pleading guilty.

6. AGREEMENTS REGARDING SENTENCING GUIDELINES

a. Use of Information

Nothing in this agreement precludes the Government from providing full and
accurate information to the Court and U.S. Probation Office for use in calculating the

applicable Sentencing Guidelines range.

x
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 7 of 16

b. Acceptance of Responsibility

The Government will not object to a recommendation by the U.S. Probation
Office that Defendant receive a two-level reduction in offense level for acceptance of
responsibility pursuant to Section 3E1.1(a) of the Sentencing Guidelines. Ifthe U.S.
Probation Office makes that recommendation, and Defendant’s offense level is 16 or
greater prior to any reduction for acceptance of responsibility, the Government will
move for an additional one-level reduction in offense level pursuant to Section
3E1.1(b) of the Sentencing Guidelines based on Defendant’s timely notification of his
intention to enter a guilty plea.

c. Career Offender

Both parties agree that the Defendant is a career offender under U.S.S.G.
§4B1.1 for purposes of sentencing. Both parties agree that (1) the Defendant was at
least eighteen years old at the time the Defendant committed the instant offense; (2)
the instant offense of conviction is a controlled substance offense felony and (3) the
Defendant has at least two prior qualifying felony convictions. Specifically, the
Defendant has two controlled substance offense convictions that qualify him as a
career offender, to wit: a 2008 conviction in the Superior Court of Glynn County for
Sale of Cocaine CR-0800213-063; and a 2011 federal conviction for Distribution of a
Controlled Substance within 1,000 feet of a School Zone under case number CR2:10-

00034-003.

er
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 8 of 16

d. Specific Offense Characteristics re: Dangerous Weapon pursuant to
U.S.S.G. 2D1.1(b)(1).

Both parties agree, that as a part of this plea agreement, for purposes of
calculating the Defendant’s offense level only, the Defendant should not receive a
two-level increase in his offense level for possession of the firearm that was recovered
from the glove compartment box of Geoffrey Wallace’s vehicle.

e. Joint Recommendation Regarding Sentencing

The Government and Defendant both agree that a sentence of not more than 188
months of imprisonment is appropriate in this case. The parties understand that this
joint sentencing recommendation is not a request for a specific sentence pursuant to
Federal Rule of Criminal Procedure 11(c)(1)(C) and, therefore, not binding on the Court

should it accept the plea agreement.

7. DISMISSAL OF OTHER COUNTS
At sentencing, the Government will move to dismiss any other Counts of the

Indictment that remain pending against Defendant.

8. FINANCIAL OBLIGATIONS AND AGREEMENTS

a. Restitution

The amount of restitution ordered by the Court shall include restitution for the
full loss caused by Defendant's total criminal conduct. Restitution is not limited to

the specific counts to which Defendant is pleading guilty. Any restitution judgment

5 x
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 9 of 16

is intended to and will survive Defendant, notwithstanding the abatement of any

underlying criminal conviction.

b. Special Assessment

Defendant agrees to pay a special assessment in the amount of $100, payable
to the Clerk of the United States District Court, which shall be due immediately at
the time of sentencing.

es Required Financial Disclosures

By the date that Defendant enters a guilty plea, Defendant shall complete a
financial disclosure form listing all his assets and financial interests, whether held
directly or indirectly, solely or jointly, in his name or in the name of another.
Defendant shall sign the financial disclosure form under penalty of perjury and
provide that form to the Financial Litigation Unit of the United States Attorney’s
Office and to the United States Probation Office. Defendant authorizes the United
States to obtain credit reports on Defendant and to share the contents of those reports
with the Court and the United States Probation Office. Defendant also authorizes
the United States Attorney’s Office to inspect and copy all financial documents and
information held by the United States Probation Office.

d. Financial Examination

Defendant will submit to an examination under oath on the issue of his

financial disclosures and assets if deemed necessary by the United States. Such

5 Yt
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 10 of 16

examination will occur not later than 30 days after the entry of Defendant’s guilty

plea.

e. No Transfer of Assets

Defendant certifies that he has made no transfer of assets in contemplations
of this prosecution for the purpose of evading or defeating financial obligations
created by this Agreement or that may be imposed upon him by the Court at
sentencing. Defendant promises that he will make no such transfers in the future.

f. Material Change in Circumstances

Defendant agrees to notify the United States of any material change in
circumstances, as described in 18 U.S.C. § 3664(k), that occurs prior to sentencing in
this case. Such notification will be made within seven days of the event giving rise
to the changed circumstances, and in no event later than the date of sentencing.

g. Enforcement

Any payment schedule imposed by the Court is without prejudice to the United
States to take all actions and remedies available to it to collect the full amount of the
financial obligations imposed by the judgment of the Court in this case. Defendant
understands and agrees that the financial obligations imposed by the judgment of the
Court in this case will be placed on the Treasury Offset Program so that any federal
payment that Defendant receives may be offset and applied to the judgment debt

without regard to or affecting any payment schedule imposed by the Court.

Yat
Case 2:18-cr-00048-LGW-BWC Document173 Filed 05/06/19 Page 11 of 16

Su, WAIVERS

a. Waiver of Appeal

Defendant entirely waives his right to a direct appeal of his conviction and
sentence on any ground (including any argument that the statute to which the
defendant is pleading guilty is unconstitutional or that the admitted conduct does not
fall within the scope of the statute). The only exceptions are that the Defendant may
file a direct appeal of his sentence if (1) the court enters a sentence above the statutory
maximum, (2) the court enters a sentence above the advisory Sentencing Guidelines
range found to apply by the court at sentencing; or (3) the Government appeals the
sentence. Absent those exceptions, Defendant explicitly and irrevocably instructs his
attorney not to file an appeal.

b. Waiver of Collateral Attack

Defendant entirely waives his right to collaterally attack his conviction and
sentence on any ground and by any method, including but not limited to a 28 U.S.C.
§ 2255 motion. The only exception is that Defendant may collaterally attack his
conviction and sentence based on a claim of ineffective assistance of counsel.

é, FOIA and Privacy Act Waiver

Defendant waives all rights, whether asserted directly or through a
representative, to request or receive from any department or agency of the United
States any record pertaining to the investigation or prosecution of this case under the
authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto.

5 Yar
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 12 of 16

d. Fed. R. Crim. P. 11(f) and Fed. R. Evid. 410 Waiver

Rule 11(f) of the Federal Rules of Criminal Procedure and Rule 410 of the
Federal Rules of Evidence ordinarily limit the admissibility of statements made by a
defendant during the course of plea discussions or plea proceedings. Defendant
knowingly and voluntarily waives the protections of these rules. If Defendant fails
to plead guilty, or his plea of guilty is later withdrawn, all of Defendant’s statements
in connection with this plea, and any leads derived therefrom, shall be admissible for
any and all purposes.
10. DEFENDANT’S RIGHTS

Defendant has the right to be represented by counsel, and if necessary have
the court appoint counsel, at trial and at every other critical stage of the proceeding.
Defendant possesses a number of rights which he will waive by pleading guilty,
including: the right to plead not guilty, or having already so pleaded, to persist in
that plea; the right to a jury trial; and the right at trial to confront and cross-examine
adverse witnesses, to be protected from compelled self-incrimination, to testify and
present evidence, and to compel the attendance of witnesses.
11. SATISFACTION WITH COUNSEL

Defendant has had the benefit of legal counsel in negotiating this agreement.
Defendant believes that his attorney has represented his faithfully, skillfully, and
diligently, and he is completely satisfied with the legal advice given and the work

performed by his attorney.

9 Yar
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 13 of 16

12. 21U.S.C. SECTION 851 ENHANCEMENT
Defendant agrees that before pronouncement of sentence, Defendant will
affirm that he has been previously convicted of a serious drug felony offense, as

alleged in the 851 information filed by the government at Document 121.

13. BREACH OF PLEA AGREEMENT

If Defendant fails to plead guilty, withdraws or attempts to withdraw his guilty
plea, commits any new criminal conduct following the execution of this agreement, or
otherwise breaches this agreement, the Government is released from all of its
agreements regarding Defendant’s sentence, including any agreements regarding the
calculation of Defendant's advisory Sentencing Guidelines. In addition, the
Government may declare the plea agreement null and void, reinstate any counts that
may have been dismissed pursuant to the plea agreement, and/or file new charges
against Defendant that might otherwise be barred by this plea agreement. Defendant
waives any statute-of-limitations or speedy trial defense to prosecutions reinstated

or commenced under this paragraph.

Yar

10
Case 2:18-cr-00048-LGW-BWC Document173 Filed 05/06/19 Page 14 of 16

15. ENTIRE AGREEMENT

This agreement contains the entire agreement between the Government and
Defendant. The Government has made no promises or representations except those
set forth in writing in this Plea Agreement. The Government further denies the
existence of any other terms or conditions not stated herein. No other promises,
terms or conditions will be entered into unless they are in writing and signed by all

the parties.

BOBBY L. CHRISTINE

 

 

Date Brian T. Rafferty
Chief, Criminal Division

BLU Quen Aen

Date ( ponte Gitar
Assistant United States Attorney

—'\Wvhex,

Date Marcela Mateo
Assistant United] States jos Attorney

YA

11
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 15 of 16

I have read and carefully reviewed this agreement with my attorney. I
understand each provision of this agreement, and | voluntarily agree to it. I hereby

stipulate that the factual basis set out therein is true and accurate in every respect.

oh Lo abeut ous pau ras

Date Xontavious Dionte Hawkins
Defendant

I have fully explained to Defendant all of his rights, and I have carefully
reviewed each and every part of this agreement with him. I believe that he fully and

completely understands it, and that his decision to is agreement is an

   

informed, intelligent, and voluntary one.

Zl 19
Date Th Peterson, IV
Defendant’s Attorney

 

12
Case 2:18-cr-00048-LGW-BWC Document 173 Filed 05/06/19 Page 16 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

BRUNSWICK DIVISION
UNITED STATES OF AMERICA )
INDICTMENT
Vv. ) Case No. 2:18 CR 48
XONTAVIOUS DIONTE HAWKINS
ORDER

The aforesaid Plea Agreement, having been considered by the Court in
conjunction with the interrogation by the Court of the Defendant and the Defendant's
attorney at a hearing on the Defendant's motion to change his plea and the Court
finding that the plea of guilty is made freely, voluntarily and knowingly, it is
thereupon,

ORDERED that the plea of guilty by defendant be, and it is, hereby accepted

and the foregoing Plea Agreement be, and it is, hereby ratified and confirmed.

  
 

This (pth day of Mays

UNITED STATES DISTRICT COURT JUDGE

UNUaD sta LISA GODBEY WOOD >
THERN DISTRICT OF GEORGIA

sO
